
	
		I
		111th CONGRESS
		1st Session
		H. R. 1201
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Salazar (for
			 himself and Mr. Daniel E. Lungren of
			 California) introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To increase the safety for crew and passengers on an
		  aircraft providing emergency medical services.
	
	
		1.Short titleThis Act may be cited as the
			 Air Medical Safety
			 Act.
		2.Increasing safety for
			 crew and passengers on an aircraft providing emergency medical
			 services
			(a)Compliance
			 regulationsNot later than 18 months after the date of enactment
			 of this Act, a pilot of an aircraft providing emergency medical services shall
			 comply with the regulations in part 135 of title 14, Code of Federal
			 Regulations, whenever there is a medical crew on board, regardless of whether a
			 patient is also on board.
			(b)Implementation
			 of flight risk evaluation programNot later than 60 days after
			 the date of enactment of this Act, the Administrator shall initiate, and
			 complete not later than 18 months thereafter, a rulemaking—
				(1)to establish a
			 standardized checklist of risk evaluation factors based on Notice 8000.301
			 issued by the Administration in August, 2005; and
				(2)to require pilots
			 of aircraft providing emergency medical service to use the checklist to
			 determine whether a mission should be accepted.
				(c)Comprehensive
			 consistent flight dispatch proceduresNot later than 60 days after the date of
			 enactment of this Act, the Administrator shall initiate, and complete not later
			 than 18 months thereafter, a collaborative effort with the air medical
			 community—
				(1)to establish
			 performance-based flight dispatch procedures for pilots of aircraft providing
			 emergency medical services; and
				(2)to develop a
			 method to measure compliance with those procedures.
				(d)Improving the
			 data available to NTSB investigators at crash sites
				(1)StudyNot
			 later than one year after the date of enactment of this Act, the Administrator
			 shall complete a feasibility study of requiring flight data and cockpit voice
			 recorders on new and existing aircraft providing emergency medical service
			 operations. The study shall address, at a minimum, issues related to
			 survivability, weight, and financial considerations of such a
			 requirement.
				(2)RulemakingNot later than 30 months after the date of
			 enactment of this Act, the Administrator shall complete a rulemaking to require
			 flight data and cockpit voice recorders on board aircraft providing emergency
			 medical service operations.
				
